EXHIBIT 10.22

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) is made as of August 3, 2009 by and between Syntel,
Inc., 525 E. Big Beaver, Suite 300, Troy, MI 48083 (“SYNTEL”) and Raja Ray
(“EMPLOYEE”). In consideration of the mutual promises and covenants herein
contained, SYNTEL and EMPLOYEE agree as follows:

1. Duties. EMPLOYEE agrees to use EMPLOYEE’s best efforts in the performance of
employment duties assigned to EMPLOYEE from time to time and to, at all times,
act in good faith and in the best interests of SYNTEL. EMPLOYEE agrees to comply
with all rules, regulations and procedures established by SYNTEL. EMPLOYEE’s
designation shall be Senior Vice President and EMPLOYEE shall report to the
Chief Executive Officer of SYNTEL.

2. Confidential Information. Simultaneous with the execution of this Agreement
EMPLOYEE will execute and deliver to SYNTEL the confidentiality letter agreement
attached hereto as Exhibit A, which confidentiality letter agreement is
incorporated herein by reference.

3. Works of Authorship. Any work of authorship created by EMPLOYEE and all
improvements, discoveries, or inventions made or conceived by EMPLOYEE, either
solely or jointly with others, during employment with SYNTEL in any way related
to EMPLOYEE’s employment with SYNTEL, the performance of services to any SYNTEL
customer, or created, in whole or in part, during working hours or with
information or resources obtained from or through SYNTEL or any SYNTEL customer,
shall be promptly reported to SYNTEL and shall be and remain the sole and
exclusive property of SYNTEL, without further consideration. Upon request by
SYNTEL, all documents and papers shall be executed, and all reasonable
assistance shall be furnished (1) to establish in SYNTEL title to such work of
authorship, improvements, discoveries, and inventions and (2) to enable SYNTEL
to apply for United States and foreign patents thereon. EMPLOYEE agrees and
warrants that any deliverable or service delivered to SYNTEL and SYNTEL’s use of
such deliverable or service will neither infringe any copyrights, nor knowingly
infringe any other intellectual property rights of any entity.

4. Effective Date. This Agreement becomes effective upon (1) the execution of
and return of this Agreement, (2) the execution and return of your offer letter
dated July 24, 2009 attached hereto as Exhibit B, (3) your providing SYNTEL all
required work authorization documents to work at the location assigned to you by
SYNTEL, and (4) the commencement of your providing services on behalf of Syntel
at the location assigned to you by SYNTEL.

5. Compensation/Benefits. SYNTEL shall provide compensation/benefits to EMPLOYEE
as set forth in the letter accompanying this Agreement, a copy of which is
attached hereto as Exhibit C.

6. Non-diversion of Employees. During the term of this Agreement and for a
period of two (2) years subsequent to the termination of this Agreement,
EMPLOYEE shall not, without the prior written consent of SYNTEL, directly,
indirectly, or through any other party solicit, offer to, or accept the
employment of, or assist others to solicit, offer to, or accept the employment
of, persons who are then, or were during the previous six (6) months, employees
of SYNTEL or any SYNTEL subsidiary.



--------------------------------------------------------------------------------

7. Non-solicitation/Non-compete. During the term of this Agreement and for a
period of two (2) years subsequent to the termination of this Agreement,
EMPLOYEE shall not, without the prior written consent of SYNTEL, directly,
indirectly, or through any other party solicit business from or perform services
for any direct or indirect SYNTEL customer or any prospective SYNTEL customer
whom EMPLOYEE had any contact with or exposure to at any time during the term of
this Agreement.

8. Former Employer. In the event EMPLOYEE becomes a party to any proceeding
brought by any former employer of EMPLOYEE at any time during or after
EMPLOYEE’s employment with SYNTEL, EMPLOYEE recognizes and agrees that EMPLOYEE
shall have full and sole responsibility for responding to such action and that
SYNTEL has no responsibility to participate in EMPLOYEE’s response nor in
EMPLOYEE’s cost of such response. EMPLOYEE agrees that EMPLOYEE shall not, at
any time, disclose to SYNTEL or its directors, officers, employees, or agents
the trade secrets or any other confidential information of the EMPLOYEE’s former
employer.

9. Compliance with Laws/Hold Harmless. EMPLOYEE agrees to comply with all
provisions of this Agreement and with all laws and to indemnify, defend and hold
harmless SYNTEL, its employees, agents, officers, and directors, from and
against any and all claims, liabilities, damages, costs, and/or expenses of
whatever kind or nature, including without limit court costs and attorney fees,
arising out of or related to the failure to so comply other than those claims,
liabilities, damages, costs, and/or expenses arising solely from the gross
negligence or willful misconduct of SYNTEL.

10. Remedies. Notwithstanding paragraph 11 below, EMPLOYEE agrees that
EMPLOYEE’s failure or neglect to perform, keep, or observe any term, provision,
condition, covenant, warranty, or representation contained in this Agreement,
Exhibit A—“Confidential Information”, or any other agreement between EMPLOYEE
and SYNTEL will cause SYNTEL immediate and irreparable harm and that SYNTEL is,
in addition to all other remedies available to it, entitled to immediate
injunctive and equitable relief from a court having jurisdiction, as set forth
in Paragraph 13, to prevent any breach and to secure the enforcement of its
rights hereunder.

11. Arbitration and Limitation of Action. Any dispute, controversy, or claim
arising out of or related to this Agreement which has not been mutually resolved
by the parties shall be determined and settled according to the Commercial
Arbitration Rules of the American Arbitration Association except as expressly
set forth herein. EMPLOYEE or SYNTEL may demand arbitration by giving written
notice to the other party stating the nature of the controversy. An individual
arbitrator shall be selected in accordance with the rules of the American
Arbitration Association and the arbitration shall be held in Oakland County,
Michigan. The individual arbitrator shall allow such discovery as is appropriate
for the purposes of the arbitration in accomplishing fair, speedy, and
cost-effective resolution of disputes and shall be entitled to determine the
allocation of fees associated with the arbitration in accordance with state
statutes in the same jurisdiction. SYNTEL and EMPLOYEE agree that they shall
treat the arbitration itself and the outcome of the arbitration as confidential.
Any award rendered by the individual arbitrator shall be final, conclusive, and
binding upon the parties and a judgment may be enforced in any court having
jurisdiction. In consideration for employment, EMPLOYEE shall not commence any
action or other legal proceeding relating to employment or the termination
thereof more than six months after the event complained of and agrees to WAIVE
ANY STATUTE OF LIMITATIONS TO THE CONTRARY.



--------------------------------------------------------------------------------

12. Reimbursement Obligation. In the event EMPLOYEE resigns employment with or
is terminated for Cause by SYNTEL within twelve (12) months of the later of
relocating to or starting work at a new job site for which SYNTEL provided any
relocation expense reimbursement to EMPLOYEE or paid any relocation expense on
behalf of EMPLOYEE, EMPLOYEE recognizes and agrees that EMPLOYEE shall pay to
SYNTEL the amount of any such relocation expense reimbursement and/or any
relocation expense paid by SYNTEL on behalf of EMPLOYEE.

13. Miscellaneous. This Agreement contains the entire agreement of the parties
and SYNTEL shall not be bound by any other different, additional, or further
agreements or understandings except as consented to in writing by the Chief
Administrative Officer or the Senior Vice President of Human Resources of
SYNTEL. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. No amendment hereof
shall be effective unless contained in a written instrument signed by the
parties hereto. No delay or omission by either party to exercise any right or
power under this Agreement shall impair such right or power or be construed to
be a waiver thereof. A waiver by either party of any of the covenants to be
performed by the other party or of any breach shall not be construed to be a
waiver of any succeeding breach or of any other covenant. If any portion of any
provision of the Agreement is declared invalid, the offending portion of such
provision shall be deemed severable from such provision and the remaining
provisions of the Agreement, which shall remain in full force and effect.
EMPLOYEE shall not assign or transfer this Agreement without the prior written
consent of SYNTEL. EMPLOYEE’s employment with SYNTEL is at will and may be
terminated by SYNTEL at any time with or without cause, and with or without
notice. Notwithstanding the fact that employment is at will the parties agree
that the base salary under this Agreement will continue for 18 months from
commencement irrespective of termination of this Agreement unless such
termination is for Cause or EMPLOYEE voluntarily leaves Syntel for any reason
(including death or disability) other than voluntarily leaving SYNTEL after a
diminution of EMPLOYEE’s title, compensation or significant diminution of
duties. The parties further agree that if EMPLOYEE voluntarily leaves SYNTEL for
any reason (including death or disability), other than voluntarily leaving
SYNTEL after a diminution of EMPLOYEE’s title, compensation or significant
diminution of duties, prior to the completion of 18 months of employment or is
terminated for Cause prior to the completion of 18 months of employment,
EMPLOYEE shall immediately reimburse SYNTEL the full amount of any signing bonus
paid to EMPLOYEE by SYNTEL (the signing bonus will be paid to EMPLOYEE in
EMPLOYEE’s first paycheck). “Cause” shall be limited to: (i) material neglect of
duties, (ii) a refusal to follow lawful directions from any officer of Syntel to
whom EMPLOYEE reports, (iii) conviction or guilty plea to a felony or crime of
moral turpitude, and/or (iv) any violation of the confidentiality,
non-disclosure, non-solicitation, non-competition or other obligations in this
Agreement. SYNTEL agrees that before terminating this Agreement for material
neglect of duties, SYNTEL will give EMPLOYEE notice of the material neglect of
duties and a thirty (30) day period in which to cure such material neglect of
duties.



--------------------------------------------------------------------------------

All rights and remedies provided for in this Agreement shall be cumulative and
in addition to and not in lieu of any other rights or remedies available to
either party at law, in equity, or otherwise. Paragraphs 2, 3, 6, 7, 8, 9, 10,
11, 12, and 13 of this Agreement shall survive termination of this Agreement and
EMPLOYEE’s employment with SYNTEL. The parties submit to the jurisdiction and
venue of the circuit court for the County of Oakland, State of Michigan or, if
original jurisdiction can be established, the United States District Court for
the Eastern District of Michigan with respect to: a) disputes, controversies, or
claims arising out of EMPLOYEE’S failure to abide by Paragraphs 6, 7, and/or
Exhibit A—“Confidential Information” of this Agreement, b) claims initiated by
SYNTEL pursuant to Paragraph 10 of this Agreement, and c) the enforcement of any
awards or relief granted pursuant to the dispute resolution procedures set forth
in Paragraph 11 of this Agreement. The parties stipulate that the venues
referenced in this Agreement are convenient. This Agreement shall be construed
under and in accordance with the laws of the State of Michigan.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

Syntel, Inc.

 

BY:   /s/ Srikanth Karra     BY:   /s/ Raja Ray        

Raja Ray

Dallas, TX

August 3, 2009     August 3, 2009



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL INFORMATION

In connection with your providing certain products and/or services to Syntel,
Inc. (“SYNTEL”) and/or on behalf of SYNTEL, you will have access to information
concerning SYNTEL and SYNTEL’s clients. As a condition to your being given
access to such information, you agree to treat any information concerning SYNTEL
and/or SYNTEL’s clients (whether prepared by SYNTEL, its advisors or otherwise)
which is furnished to you by or on behalf of SYNTEL and/or SYNTEL’s clients
(herein collectively referred to as the “Confidential Information”) in
accordance with the provisions of this letter and to take or abstain from taking
certain other actions herein set forth. The term “Confidential Information” does
not include information which (i) is already in your possession, or (ii) becomes
generally available to the public other than as a result of a disclosure by you
or your directors, officers, employees, agents or advisors, or (iii) becomes
available to you on a non-confidential basis from a source other than SYNTEL
and/or SYNTEL’s clients.

You hereby agree that the Confidential Information will be used solely for the
purpose of providing certain products and/or services to and/or on behalf of
SYNTEL, and that such information will be kept confidential by you and your
advisors; provided, however, that (i) any of such information may be disclosed
to your directors, officers and employees and representatives of your advisors
who need to know such information for the purpose of providing such services to
and/or on behalf of SYNTEL (it being understood that such directors, officers,
employees and representatives shall be informed by you of the confidential
nature of such information and shall be directed by you to treat such
information confidentially), and (ii) any disclosure of such information may be
made to which SYNTEL consents in writing.

Notwithstanding the foregoing, if you or any of your representatives are
required (by oral question or request for information or documents in legal
proceedings or similar process) to disclose any Confidential Information, you
will promptly notify SYNTEL of such requirement so that SYNTEL may seek an
appropriate protective order and/or waive your compliance with the provisions of
this Agreement. If, in the absence of a protective order or the receipt of a
waiver hereunder, you or any of your representatives is nonetheless, in the
reasonable written opinion of counsel, compelled to disclose Confidential
Information to any tribunal or else stand liable for contempt or suffer other
censure or penalty, you or your representatives, after notice to SYNTEL, may
disclose such Confidential Information to such tribunal. You or your
representatives shall not be liable for the disclosure of Confidential
Information hereunder to such tribunal compelling such disclosure unless such
disclosure to such tribunal was caused by or resulted from a previous disclosure
by you or your representatives not permitted by this Agreement.

You agree that the furnishing of Confidential Information neither grants nor
implies any license under any trademark, patent, copyright, methodology,
intellectual property or process right, or any other property right nor does the
furnishing of Confidential Information constitute an inducement of any kind, or
any representation, warranty, assurance, or guarantee with respect to the
noninfringement of trademarks, patents, copyrights, methodologies, intellectual
property rights or processes, or any other property



--------------------------------------------------------------------------------

rights of third persons or of SYNTEL. You agree to promptly redeliver to SYNTEL,
upon request, all Confidential Information on any tangible media and that you
will not retain any copies, extracts or other reproductions in whole or in part
of such material. You further agree that breach of this confidentiality letter
agreement could cause irreparable harm to SYNTEL and that SYNTEL shall be
entitled to any and all injunctive relief, as well as monetary damages,
including reasonable attorney fees, for such breach.

You agree that this confidentiality letter agreement contains the entire
agreement between you and SYNTEL regarding Confidential Information and SYNTEL
shall not be bound by any other different, additional, or further agreements or
understandings except as consented to in writing by SYNTEL. This confidentiality
letter agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. No amendment hereof shall be
effective unless contained in a written instrument signed by the parties hereto.
No delay or omission by either party to exercise any right or power under this
Agreement shall impair such right or power or be construed to be a waiver
thereof. A waiver by either party of any of the covenants to be performed by the
other party or of any breach shall not be construed to be a waiver of any
succeeding breach or of any other covenant. If any provision of this
confidentiality letter agreement is declared invalid, such provision shall be
deemed severable from the remaining provisions of the confidentiality letter
agreement, which shall remain in full force and effect. All rights and remedies
provided for in this confidentiality letter agreement shall be cumulative and in
addition to and not in lieu of any other rights or remedies available to either
party at law, in equity, or otherwise. This letter shall be governed by, and
construed in accordance with, the laws of the State of Michigan.

Very truly yours,

 

Syntel, Inc.     Confirmed and Agreed to: By:   /s/ Srikanth Karra     By:   /s/
Raja Ray          

Raja Ray

Dallas, TX

  August 3, 2009       August 3, 2009